Citation Nr: 0619956	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

When the veteran filed his appeal, he requested a hearing 
before a member of the Board sitting at the RO, but, when 
contacted by the RO in May 2006, he indicated that he no 
longer wanted a hearing.


FINDING OF FACT

The veteran has left anterior cruciate ligament insufficiency 
with left knee arthritis that is as likely as not related to 
an injury sustained during his active military service.


CONCLUSION OF LAW

The veteran has a left anterior cruciate ligament 
insufficiency with left knee arthritis that is the result of 
an injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served in the United States Army from October 
1943 until November 1945.  He contends that in 1943 he fell 
off a telephone pole while training at Camp Wallace.  He 
avers that the fall injured his left knee, causing swelling.  
According to the veteran, he was treated at the camp's 
dispensary and placed on other duties for a time.  He 
contends that since his discharge from service, his knee has 
repetitively given way with pain and, as a licensed 
chiropractor, he personally treated it for approximately 
fifty years until it required surgery.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

The veteran underwent arthroscopy on his left knee in 2001.  
A June 2003 letter from G. DeLoach, D.O., stated that the 
arthroscopy revealed a posterior horn tear laterally that was 
resected, and tricompartmental degenerative joint disease.  
Additionally, an August 2003 VA examination indicated that 
the veteran has chronic anterior cruciate ligament 
insufficiency, degenerative joint disease, lateral 
subluxation, and persistent instability.  Based upon Dr. 
DeLoach's statement and the findings of the August 2003 VA 
examination, it is established that he has a current left 
knee disability.

While the veteran has medical documentation of a current 
disability, there are no records of the fall that the veteran 
contends led to his in-service injury.  A September 2003 
report from the National Personnel Records Center (NPRC) 
indicates that the veteran's SMRs were among those thought to 
have been destroyed in a 1973 fire at NPRC.  

The veteran offers the opinions of G. DeLoach, D.O. and M. 
Sabo, D.P.M. in support of his claim that his fall in 1943 
led to his current disability.  A letter from Dr. DeLoach 
indicates that the traumatic arthritic changes in the 
veteran's knee could be related to his fall in 1943.  
Similarly, a copy of a July 2003 examination report signed by 
Dr. Sabo indicates that the veteran's current symptoms are 
traceable to his in-service injury.  Dr. Sabo stated that the 
symptoms and diagnoses are the result of an injury from a 
fall and due to military service.  

Service connection connotes chronicity or continuity of 
symptoms.  The veteran maintains that since his discharge 
from service, he has had continued difficulties with the 
instability of his knee, his knee repetitively gives way with 
pain, he uses a brace, and he had been treating the knee 
himself until it required surgery.  

The Board recognizes its heightened duty to consider the 
benefit-of-the-doubt doctrine when there has been a loss of 
the veteran's SMRs.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Under the of benefit-of-the-doubt doctrine, when a 
veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit-of-the-doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Applying the benefit-of-the-doubt doctrine, the Board finds 
that it is as likely as not that the alleged 1943 fall during 
training occurred and injured the veteran, which led to 
current disability.  

The evidence against service connecting the veteran's knee 
disability is the absence of medical records supporting his 
alleged 1943 fall, and the more than 50 years between his 
discharge from service and the first documentation of his 
knee disability.  However, the lack of SMRs is most likely 
due to the 1973 fire at the NPRC.  Lacking these records, the 
Board looks to the circumstances surrounding the incidents 
and the credibility of the veteran's statements regarding his 
injury.  The Board finds the veteran's statements to be 
consistent and credible.  (There is noting of record that 
suggests that his recitation of events is not accurate.)  

The 58-year time span between his discharge and his claim 
also weighs against the existence of any continuity of 
symptomatology.  However, the veteran claims that he has had 
difficulties with his knee since he left service and that he 
has been treating it himself.  As a licensed chiropractor 
since 1950, he is a credible medical witness in stating that 
he has been self-treating his knee during the time span.  The 
Board thus finds there was as likely as not continuity of 
symptomatology since service.  

While the evaluations of Drs. Sabo and DeLoach are not based 
on evaluations of the veteran's records, they nonetheless 
support the plausibility of a nexus between the veteran's in-
service injury and his current disability.  Normally, a 
physician's opinions based on a history provided by a veteran 
are held to be merely conclusions unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Here, however, where the opinions are based on the medical 
observations of the veteran, a licensed chiropractor, these 
opinions have a greater probative value.  Based upon this 
higher probative value, the lack of medical evidence 
contradicting these opinions, and affording the veteran the 
benefit of the doubt the Board finds there to be a medical 
nexus between the veteran's in-service injury and his current 
disability.

On the basis of the above analysis, and after consideration 
of all of the evidence, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that it is therefore at least as likely as not that the 
veteran's left knee disability is related to his military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 57-58.

ORDER

Service connection for left anterior cruciate ligament 
insufficiency with left knee arthritis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


